DETAILED ACTION
Claims 1 through 20 originally filed 2 June 2020. By amendment received 21 September 2020; claims 21 and 22 are added. By response to restriction requirement received 13 May 2022; Invention A is elected for examination and claims 11 through 20 and 22 are withdrawn from consideration. Claims 1 through 10 and 21 are subject to restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention A in the reply filed on 13 May 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "406" has been used to designate both the "first contact layer" and the "second contact layer" in the original disclosure. See at least ¶38 of the original disclosure for the suspected erroneous use of this reference character.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "408" has been used to designate both the "first contact layer" and the "second contact layer" in the original disclosure. See at least ¶38 of the original disclosure for the suspected erroneous use of this reference character.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, this claim requires "Wherein the characteristic wavelength of 910 nm corresponds to a wavelength range of 895 to 915 nm." This limitation attempts to define the narrow range of "910 nm" to have a broader meaning of "895 to 915 nm". By attempting to redefine a singular numerical value to have a broader meaning, this claim renders the actual numerical values required unclear. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be treated as requiring an operational wavelength of 910nm.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 21, this claim requires "Wherein the characteristic wavelength of 910 nm corresponds to a wavelength range of 895 to 915 nm." However, parent claim 1 already requires "Wherein the active region is configured to cause the VCSEL to emit light having a characteristic wavelength of 910 nanometers." The present requirement of this claim conflicts with parent claim 1 by attempting to redefine a singular wavelength to mean a broader range of wavelengths. By attempting to redefine this limitation of the parent claim to have a broader meaning, this claim necessarily fails to include all the limitations of the claim upon which it depends. As such, this claim is of improper dependent form for failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 8, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (Ueki, US Pub. 2008/0043793) in view of Iwami et al. (Iwami, US Pub. 2016/0352075).

Regarding claim 1, Ueki discloses, "A mesa structure disposed on a substrate" (p. [0036], [0038], and Fig. 1, pts. 12 and P).  "The mesa structure comprising a first reflector stack" (p. [0038] and Fig. 1, pts. 16 and P).  "[The mesa structure comprising] a second reflector stack" (p. [0038] and Fig. 1, pts. 22 and P).  "[The mesa structure comprising] an active region disposed between the first and second reflector stacks" (p. [0038] and Fig. 1, pts. 16, 20, 22, and P).  "A first contact layer configured to serve as an electrical signal layer and disposed at least in part on a surface of the mesa structure opposite the substrate" (p. [0039] and Fig. 1, pts. 12, 24a, and 26).  "A second contact layer configured to serve as an electrical ground and disposed at least partially around the mesa structure" (p. [0040], [0050], and Fig. 1, pts. 32 and 34).  Ueki does not explicitly disclose, "Wherein the active region is configured to cause the VCSEL to emit light having a characteristic wavelength of 910 nanometers."  Iwami discloses, "Wherein the active region is configured to cause the VCSEL to emit light having a characteristic wavelength of 910 nanometers" (p. [0168]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Iwami.  In view of the teachings of Ueki regarding a semiconductor laser device, the alternate construction of the active layer so as to produce 910nm emission as taught by Iwami would enhance the teachings of Ueki by allowing the laser device to emit at a suitably alternate wavelength.

Regarding claim 2, Ueki does not explicitly disclose, "[The quantum wells] each comprising up to 18% indium."  "[The barriers] each comprising 5 to 37% aluminum."  Iwami discloses, "[The quantum wells] each comprising up to 18% indium" (p. [0168]).  "[The barriers] each comprising 5 to 37% aluminum" (p. [0168]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Iwami for the reasons provided above regarding claim 1.  
The combination of Ueki and Iwami does not explicitly disclose, "Wherein the active region is comprised of a plurality of quantum wells… and a plurality of barriers."  The examiner takes Official Notice of the fact that it was known in the art to employ a multiple quantum well active layer in place of a single quantum well active layer so as to increase output power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a multiple quantum well active layer, since use of a multiple quantum well active layer produces increased output power.

Regarding claim 3, Ueki does not explicitly disclose, "Each quantum well layer comprising an indium gallium arsenide alloy."  "Each barrier layer comprising an aluminum gallium arsenide alloy."  Iwami discloses, "Each quantum well layer comprising an indium gallium arsenide alloy" (p. [0168]).  "Each barrier layer comprising an aluminum gallium arsenide alloy" (p. [0168]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Iwami for the reasons provided above regarding claim 1.  
The combination of Ueki and Iwami does not explicitly disclose, "Wherein the active region is comprised of a plurality of alternating layers of quantum wells and barriers."  The examiner takes Official Notice of the fact that it was known in the art to employ a multiple quantum well active layer in place of a single quantum well active layer so as to increase output power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a multiple quantum well active layer, since use of a multiple quantum well active layer produces increased output power.

Regarding claim 4, Ueki does not explicitly disclose, "Wherein the thickness and aluminum content of each barrier layer is configured to cause the VCSEL to emit light having a characteristic wavelength of 910 nanometers."  Iwami discloses, "Wherein the thickness and aluminum content of each barrier layer is configured to cause the VCSEL to emit light having a characteristic wavelength of 910 nanometers" (p. [0168]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Iwami for the reasons provided above regarding claim 1.  

Regarding claim 5, Ueki discloses, "Wherein each of the first and second reflector stacks is comprised of a plurality of reflector layers" (p. [0037] and Fig. 1, pts. 16 and 22).  Ueki does not explicitly disclose, "Wherein the thickness of each reflector layer is configured to cause the VCSEL to emit light having a characteristic wavelength of 910 nanometers."  Iwami discloses, "Wherein the thickness of each reflector layer is configured to cause the VCSEL to emit light having a characteristic wavelength of 910 nanometers" (p. [0168], where alteration of the active layer to achieve this wavelength requires a corresponding adjustment of the thicknesses of the layers in the reflectors).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Iwami for the reasons provided above regarding claim 1.  

Regarding claim 6, Ueki discloses, "Wherein each of the first and second reflector stacks is further comprised of a buffer layer bordering the active region" (p. [0037] and Fig. 1, pts. 18 and 20).  "Each buffer layer having a thickness greater than the thickness of remaining reflector layers of the plurality of reflector layers" (p. [0060], [0061], [0062], and Fig. 1, pts. 16, 18, and 22, where spacer layers 18 must be thicker than any given reflector layer in reflector stacks 16 and 22 because spacer layers 18 result in an integral multiple of wavelength thickness whereas each layer in the multilayer reflectors have only a quarter wavelength thickness).  

Regarding claim 7, Ueki discloses, "Wherein the first contact layer extends in at least a partial circular shape around an emission window of the VCSEL and has a first diameter" (p. [0039] and Fig. 1, pts. 26 and 24a).  "The second contact layer extends in an arc around the mesa structure and has a second diameter" (p. [0044] and Fig. 2A, pt. 40).  "[The second diameter is] greater than the first diameter" (p. [0044] and Fig. 2A, pts. 26 and 40).  

Regarding claim 8, the combination of Ueki and Iwami does not explicitly disclose, "Wherein the second diameter is two to four times greater than the first diameter."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative spacing of the electrodes such that the diameter of the larger electrode is between two and four times the diameter of the smaller electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 21, Ueki does not explicitly disclose, "Wherein the characteristic wavelength of 910 nm corresponds to a wavelength range of 895 to 915 nm."  Iwami discloses, "Wherein the characteristic wavelength of 910 nm corresponds to a wavelength range of 895 to 915 nm" (p. [0168]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Iwami for the reasons provided above regarding claim 1.  

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Iwami and further in view of Chow et al. (Chow, US Patent 5,712,865).

Regarding claim 9, Ueki discloses, "Wherein a cavity resonance of a VCSEL cavity formed by the first and second reflector stacks" (p. [0061], where dimensioning the cavity in this manner produces resonance).  
The combination of Ueki and Iwami does not explicitly disclose, "A photoluminescence peak of the active region are detuned to below the characteristic wavelength of 910 nanometers in an instance in which the first contact layer is not conducting an electrical current and the VCSEL has a temperature below 23 degrees Celsius."  Chow discloses, "A photoluminescence peak of the active region are detuned to below the characteristic wavelength of 910 nanometers in an instance in which the first contact layer is not conducting an electrical current and the VCSEL has a temperature below 23 degrees Celsius" (col. 7, lines 5-19 and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Ueki and Iwami with the teachings of Chow.  In view of the teachings of Ueki regarding a semiconductor laser device and the teachings of Iwami regarding emission of such a laser at a particular wavelength, the further adjustment of the active layer such that the emission wavelength is detuned from the resonance wavelength when not in operation as taught by Chow would enhance the teachings of Ueki and Iwami by allowing the device to exhibit a measure of temperature insensitivity.

Regarding claim 10, the combination of Ueki and Iwami does not explicitly disclose, "Wherein the cavity resonance and the photoluminescence peak of the active region are configured to shift towards 910 nanometers in an instance in which the first contact layer conducts electrical current and the VCSEL increases in temperature above 23 degrees Celsius."  Chow discloses, "Wherein the cavity resonance and the photoluminescence peak of the active region are configured to shift towards 910 nanometers in an instance in which the first contact layer conducts electrical current and the VCSEL increases in temperature above 23 degrees Celsius" (col. 7, lines 5-19 and Fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Ueki and Iwami with the teachings of Chow for the reasons provided above regarding claim 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828